J-A22024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSEPH COYLE                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TAMMY YOUNG                                :
                                               :
                       Appellant               :   No. 429 WDA 2022

                 Appeal from the Order Entered March 17, 2022
     In the Court of Common Pleas of Indiana County Civil Division at No(s):
                                10258 CD 2020


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: NOVEMBER 16, 2022

        Tammy Young (“Mother”) appeals from the March 17, 2022 Order

entered in the Indiana County Court of Common Pleas that granted shared

legal and physical custody of N.C. (“Child”) to Mother and Joseph Coyle

(“Father”). Upon review, we affirm.

        In its March 17, 2022 Opinion and Order of Court, the trial court set

forth a detailed procedural and factual history, as well as a summary of

evidence, which we adopt for purposes of this appeal.         See Opinion, filed

3/17/22, at 1-10. In sum, Mother and Father (collectively, “Parents”) were

never married and are parents to four-year-old Child, who was born in

November of 2017. Parents were in a long-term romantic relationship and

lived together until they broke up when Child was eight months old. Father

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22024-22



has two older children from a previous marriage. Father is currently remarried

to Stepmother, who also has an older child from a prior relationship.

      When Parents broke up, Mother had primary physical custody of Child

and Father had informal visitation. On January 10, 2020, when Child was two

years old, Father filed a Complaint for Custody requesting shared physical and

legal custody of Child. An interim custody order provided Father with visitation

every other weekend and Wednesday evenings. The court held a custody trial

on February 28, 2022, and March 1, 2022.

      The court heard extensive testimony from numerous witnesses,

including: Father, Stepmother, a visitation supervisor, Parents’ friend,

Father’s ex-wife, Parents’ co-worker, Mother’s cousin, Mother’s aunt, and

Mother’s parents. After evaluating the sixteen custody factors, the court found

that the factors did not favor one party over the other. The court awarded

shared physical and legal custody to Parents, with a schedule that increased

Father’s custody every few weeks over the summer months until shared

physical custody was 50/50.

      Mother timely appealed and filed a Pa.R.A.P. 1925(b) statement. The

trial court relied on its March 17, 2022 Opinion and Order of Court in lieu of a

Rule 1925(a) opinion.

      Mother raises the following issues for our review:

      1. Did the trial court abuse its discretion and commit an error of
         law when its consideration of the custody factors was based
         on factual findings and inferences that were not contained in
         the evidence of [] record.


                                     -2-
J-A22024-22


      2. Did the trial court abuse its discretion and commit an error of
         law by not giving full consideration to the best interests of
         [Child] (including but not limited to the impact to the child of
         the substantial change in custody and whether that change
         served to enhance a parent/child relationship) when moving
         from Mother as the primary physical custodian to (eventually)
         a shared 50/50 schedule for Mother and Father and by relying
         on inaccurate information.

Mother’s Br. at 18.

                                     A.

      This court reviews a custody determination for an abuse of discretion,

and our scope of review is broad. S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa.

Super. 2014). This court will not find an abuse of discretion “merely because

a reviewing court would have reached a different conclusion.” In re K.D.,

144 A.3d 145, 151 (Pa. Super. 2016). This Court must accept the findings of

the trial court that the evidence supports.       S.W.D., 96 A.3d at 400.

Importantly, “[o]n issues of credibility and weight of the evidence, we defer

to the findings of the trial judge who has had the opportunity to observe the

proceedings and demeanor of the witnesses.” K.T. v. L.S., 118 A.3d 1136,

1159 (Pa. Super. 2015) (citation omitted). We can interfere only where the

“custody order is manifestly unreasonable as shown by the evidence of

record.” Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006) (citation

omitted). Further, in a custody case, relief is not warranted unless the party

claiming error suffered prejudice from the mistake. J.C. v. K.C., 179 A.3d

1124, 1130 (Pa. Super. 2018).




                                    -3-
J-A22024-22



      The Custody Act requires a trial court to consider all of the Section

5328(a) custody factors when “ordering any form of custody,” and further

requires the court to give “weighted consideration to those factors which affect

the safety of the child[.]” 23 Pa.C.S. § 5328(a). A trial court must “delineate

the reasons for its decision when making an award of custody either on the

record or in a written opinion.” S.W.D., 96 A.3d at 401. See also 23 Pa.C.S.

§ 5323(a) and (d). However, “there is no required amount of detail for the

trial court’s explanation; all that is required is that the enumerated factors are

considered and that the custody decision is based on those considerations.”

M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013).

      When reviewing child custody matters and the trial court’s consideration

of the Section 5328(a) custody factors, our paramount concern is the best

interests of the child.   See Saintz, 902 A.2d at 512 (explaining that this

Court’s “paramount concern and the polestar of our analysis” in custody cases

is the best interests of the child) (citation omitted).      “The best-interests

standard, decided on a case-by-case basis, considers all factors which

legitimately have an effect upon the child’s physical, intellectual, moral, and

spiritual well-being.” D.K.D. v. A.L.C., 141 A.3d 566, 572 (Pa. Super. 2016)

(citations omitted). “Common sense dictates that trial courts should strive,

all other things being equal, to assure that a child maintains a healthy

relationship with both of his or her parents, and that the parents work together

to raise their child.” S.C.B. v. J.S.B., 218 A.3d 905, 916 (Pa. Super. 2019).

Finally, in any action regarding the custody of the child between the parents

                                      -4-
J-A22024-22



of the child, there shall be no presumption that custody should be awarded to

a particular parent and no preference based upon gender.         23 Pa.C.S. §§

5327(a) and 5328(b).

                                          B.

      In both of her issues, Mother avers that the trial court abused its

discretion when its consideration of the custody factors was based on factual

findings and inferences that were not contained in the record. Mother’s Br. at

23. Mother concedes that the trial court did an analysis of the sixteen custody

factors but contends that the trial court made two factual findings that were

not supported in the record. Id. at 25-26.

      Mother first avers that the trial court erred when it found that both

parties live in the United School District because the record reflects that only

Mother lives in that school district. Id. at 26-27.

      Our review of the record confirms Mother’s assertion and reveals that

Father does not live in the United School District, but Mother does. N.T. Trial,

2/28/22, at 7, 30-31; N.T. Trial, 3/1/22, at 290. Father testified that he would

like Child to attend the school in Mother’s school district when Child is school

age because the school is highly rated. N.T. Trial, 2/28/22, at 30-31. When

analyzing custody factor four—the need for stability and continuity in the

child’s education, family life, and community life—the trial court found, in

relevant part:

      [Child] is currently too young for school and both parties live in
      the United School District. While the [c]ourt recognizes that
      [Child] has spent more time with Mother throughout his life,

                                     -5-
J-A22024-22


      Father desires to be more active in [Child]’s life. The evidence
      supports a finding that Father’s increased involvement in [Child]’s
      life will promote better continuity with his family, including two
      step-siblings. The testimony presented by both [p]arties show
      that each party is involved in [Child]’s life and want what is best
      for [Child]. The [c]ourt finds that both parties are not only
      capable, but have shown a[] desire and intent to provide stability
      and continuity in [Child]’s life. Accordingly the [c]ourt finds this
      factor is neutral.

Trial Ct. Op., filed 3/17/22, at 15 (emphasis added).

      As stated above, we agree with Mother’s assertion that the trial court

made a mistake of fact when it found that Father lived in the United School

District. However, Mother fails to explain how this incorrect factual finding

impacted the trial court’s analysis of custody factor four or the trial court’s

overall disposition. Notably, Child was not yet old enough to attend school

when the trial court analyzed factor four—the need for stability and continuity

in Child’s life. Essentially, Mother fails to assert that she suffered any actual

harm as a result of the trial court’s mistake. Accordingly, Mother is not entitled

to relief on this issue.   See J.C., 179 A.3d at 1130 (explaining that, in a

custody case, relief is not warranted unless the party claiming error suffered

prejudice from the mistake).

      Mother next avers that the court erred when it found that both parties

are boilermakers by trade and only work several weeks per year because the

record reflects that it is Mother who works up to six weeks out of the year

while Father works a full-time job. Mother’s Br. at 27. Mother argues that

the trial court relied on this inaccurate information about Father’s work

schedule when it increased Father’s physical custody. Id. at 31. Mother avers


                                      -6-
J-A22024-22



that the practical effect of this custody change is a significant increase in

physical custody time to Stepmother, who will be watching Child when Father

is at work, and a significant decrease in physical custody time for her. Id. at

31.   Finally, Mother argues that increased time with Stepmother is not in

Child’s best interest and fails to further the trial court’s intended effect of

strengthening the bond between Child and Father. Id.

      Upon review, we agree with Mother that the trial court made a mistake

of fact regarding Father’s work schedule.    At trial, Father testified that he

currently has a three-month contract working as a welder fabricator with a set

work schedule of 6:00 AM to 2:00 PM Monday through Friday.          N.T. Trial,

2/28/22, at 12. Father further testified that he intends to continue working

when his contract ends in two months, and he recently had an interview for a

job as a boiler operator, which would be a rotating shift. Id. at 13. Father

and Stepmother both testified that Stepmother would be available to help care

for Child when, and if, Father’s work schedule changes. Id. at 31, 44, 115.

      When analyzing custody factor twelve—each party’s availability to care

for the child or ability to make appropriate child-care arrangements—the trial

court found:

      Both parties are boilermakers by trade and work several weeks
      out of the year. Accordingly, child-care would likely not be
      needed. However, in the event that child-care is needed, Father’s
      wife works from home and has flexible hours, allowing for her to
      watch [Child] when needed. Mother also testified that her parents
      and aunt can watch [Child] if needed. This [c]ourt finds that both
      parties have presented appropriate child[-]care arrangements.
      Accordingly, this factor is neutral.


                                     -7-
J-A22024-22


Trial Ct. Op. at 20-21.

      We agree that the trial court incorrectly characterized Father’s work

schedule as part-time when analyzing custody factor twelve. However, we

are unpersuaded by Mother’s argument that the trial court relied on this

mistake of fact when the court increased Father’s physical custody and,

therefore, Mother was prejudiced.      Notably, the court heard evidence that

Father’s employment was temporary at the time of trial.         When analyzing

custody factor twelve, the trial court made an alternative finding and

concluded that, in the event child-care was needed, both parents presented

appropriate child-care arrangements. This finding is supported by evidence

in the record. Moreover, it is well-settled that a parent’s work schedule may

not deprive a parent of custody if suitable arrangements are made for the

child’s care in the parent’s absence. Johnson v. Lewis, 870 A.2d 368, 374

(Pa. Super. 2005). Finally, Mother offers no legal authority to support her

position that a trial court should not increase a parent’s physical custodial time

to 50/50 if the practical effect is spending more time with a stepparent and

other household members.

                                              C.

      In conclusion, Mother fails to establish that the trial court’s two mistakes

of fact prejudiced her or impacted the trial court’s overall disposition.

Accordingly, she is not entitled to relief.

      Order affirmed.


                                       -8-
J-A22024-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                          -9-